Citation Nr: 0932702	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought. 

In a February 2006 decision, the Board denied the claim of 
entitlement to service connection for diabetes mellitus, Type 
II.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which 
affirmed the Board's decision in a single judge memorandum 
decision issued in March 2008.  Thereafter, the Veteran 
sought review of the single judge memorandum decision by a 
panel of the Court.  In a June 2008 memorandum decision, the 
Court vacated the Board's February 2006 decision and remanded 
the case to the Board for further development of the 
evidence.

The appeal is REMANDED to the RO in Philadelphia, 
Pennsylvania.  VA will notify the appellant if further action 
is required.


REMAND

In its February 2006 decision, the Board denied the Veteran's 
claim in part due to lack of evidence in the Veteran's 
service personnel record that he served in the Republic of 
Vietnam during his tour of duty in Thailand from January 3, 
1969 to January 19, 1970.  Veterans who served in Vietnam 
during the Vietnam War are presumed under the law to have 
been exposed to Agent Orange and are afforded a presumption 
of service connection for certain diseases due to such 
exposure, including diabetes mellitus, Type II.  See  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309 (e) 
(2008).  
In remanding the claim, the Court found that, although the 
Veteran alleged that he had temporary duty (TDY) in Vietnam 
and that TDY orders or records should show his presence 
there, VA did not undertake a "reasonable" search for these 
TDY orders or records because VA never specifically requested 
that they be obtained, nor did VA explain how the searches 
that were undertaken would have resulted in TDY orders being 
obtained.  Accordingly, the Court ordered that the case be 
remanded for VA to request specifically-from the National 
Personnel Records Center (NPRC) or any other source that 
might have access to TDY orders or records-that the 
Veteran's TDY orders be forwarded to VA for inclusion in his 
claims file and for consideration upon readjudication of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make attempts to obtain 
TDY orders showing in-country service for 
the Veteran from the NPRC or any other 
agency that may have such orders.  In 
this regard, the RO should determine 
whether the documents received from the 
NPRC constituted the full and complete 
personnel records pertaining to the 
Veteran.  If not, the RO should request 
the Veteran's complete personnel file.  

2.  In addition to requesting the 
Veteran's personnel records from NPRC, 
the RO should request TDY records from 
any other source which may contain or 
archive such records or any other source 
of records which may verify TDY in 
Vietnam.

VA will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency and will 
end its efforts to obtain such records 
only if VA concludes that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Therefore, in 
accordance with this regulation, the RO 
should document all attempts to obtain 
evidence from all sources in attempt to 
verify the Veteran's alleged TDY in 
Vietnam.  If VA cannot obtain the records 
after such a search, VA should follow the 
appropriate statutory and regulatory 
requirements.  38 U.S.C.A. § 5103A(b)(3); 
38 C.F.R. § 3.159(e).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

